DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Krikorian being used in combination with Bergstrom in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16, 18-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0192029 to Bergstrom (“Bergstrom”) in view of US PG 2006/0095472 to Krikorian (“Krikorian”).
Regarding claim 1, “A video transmission control method performed by a server implemented by a computer” reads on the broadcast system comprising a client device and a server that optimizes the routing of digital content based upon forecasts of frequently changing congestion levels of the network (abstract) disclosed by Bergstrom and represented in Fig. 4.
As to “comprising: estimating a network state through machine learning using information related to a video transmission as a feature in a real-time video streaming environment” Bergstrom discloses (¶0054, ¶0056, ¶0081) that the system provides consistent quality of experience among viewers of streaming video content in real-time; (¶0070, ¶0165, claim 1) the server comprises a deep learning engine that continuously analyzed performance metrics to predict the level of congestions across the network.
As to “determining an option for controlling the video transmission based on the estimated network state” Bergstrom discloses (¶0152, ¶0165, ¶0166, claim 1) that the system generates an optimal route along the network based on the forecasted congestion levels.
As to “wherein the determining of the option comprises selecting an algorithm of an option corresponding to the estimated network state from among a plurality of algorithms in each of which a video transmission option including…a bitrate…is differently set based on the network state” Bergstrom discloses (¶0178, ¶0179) that the deep learning engine quantifies congestion with respect to each pair of A nodes, employing a scale from 1 to 10, with 1 being the lowest level of predicted near-term congestion and 10 being the highest; Overlay Network Creator utilizes this congestion level "score" to compare different potential routes among A nodes and determine the most efficient route; (¶0174) the system adjust bit rate of the video content based upon detection of network congestion.
Bergstrom meets all the limitations of the claim except “wherein the determining of the option comprises selecting an algorithm of an option corresponding to the estimated network state from among a plurality of algorithms in each of which a video transmission option including at least two of a bitrate, frames per second (FPS), and a buffer flush rate are differently set based on the network state.”  However, Krikorian discloses (¶0124) that in a real time streaming environment, network characteristics/states change dynamically and to improve the use of the network resources, a scheme for the video encoder is provided where the parameters are changed dynamically during streaming; (¶0125, ¶0126) the parameters that can be changed dynamically while streaming is in progress are bit rate, frame rate, where the bit rate is adapted to rate that is supported by the rate control buffer delay.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Bergstrom’s system by adjusting birtrate/FPS/buffer as an option for controlling the video streaming based on the network characteristics as taught by Krikorian in order to dynamically adjusting based on current performance of the system and without requiring any feedback from the client (¶0010).

Regarding claim 2, “The video transmission control method of claim 1, wherein the estimating of the network state comprises estimating an element that represents a current network state and an element that represents a future network state through the machine learning” Bergstrom discloses (¶0089, ¶0177, ¶0180) that the deep learning engine quantifying network congestion based upon actual current performance and continuously analyzes the performance metrics to predict the future level of congestion across network.

Regarding claim 3, “The video transmission control method of claim 1, wherein the estimating of the network state comprises: estimating a current network state through the machine learning using transmission buffer data comprising at least one of a buffer size that represents a size of not-transmitted data in a transmission buffer, a buffer duration that represents a playback time of the not-transmitted data in the transmission buffer, and a throughput that represents a data transmission amount per time unit” Bergstrom discloses (¶0042) that the device buffers three video segments before they start playing video content and if the receiving device determines that the time required to receive recent video segments is increasing or decreasing significantly, it automatically begins requesting lower or higher bit-rate video segments; it adapts to its actual bandwidth over time by varying the resolution of the video segments it requests.

Regarding claim 4, “The video transmission control method of claim 3, wherein the estimating of the network state further comprises estimating a future network state through the machine learning using the transmission buffer data and transmission buffer data corresponding to a desired previous time” Bergstrom discloses (¶0070) that the deep learning engine continuously analyzed performance metrics to predict the level of congestion into the future; (¶0152, ¶0177) the deep learning engine learns over time based upon past/historical performance metrics that network is becoming congested.

Regarding claim 5, “The video transmission control method of claim 3, wherein the machine learning further includes using at least one of connection type information and communication provider information as information related to a communication network” Bergstrom discloses (¶0106) that the client device communicates with the server where the communication provides server with initial information regarding client device capabilities such as connection type.

Regarding claim 6, “The video transmission control method of claim 1, wherein the estimating of the network state comprises estimating a current network state that comprises at least one of an estimated bandwidth and transmission buffer data, and a future network state that comprises at least one of a network stability, a bandwidth delta amplitude, a bandwidth delta, and a bandwidth delta confidence, through the machine learning” Bergstrom discloses (¶0042) that the device buffers three video segments before they start playing video content and if the receiving device determines that the time required to receive recent video segments is increasing or decreasing significantly, it automatically begins requesting lower or higher bit-rate video segments; it adapts to its actual bandwidth over time by varying the resolution of the video segments it requests; (¶0152) Overlay Network Creator is also responsible, with the assistance of Deep Mapper, for the continuous process of evaluating current and historical client performance metrics to maintain in Historical Performance DB and dynamically, for each video segment (i) reclassifying client nodes and (ii) optimizing routing paths by generating and reconfiguring the Overlay Networks; the topology of the Overlay Networks is maintained in Overlay Network DB.

Regarding claim 8, “The video transmission control method of claim 1, wherein the determining of the option comprises selecting an algorithm of an option corresponding to the estimated network state from among a plurality of algorithms in each of which a video transmission option is differently set based on the network state using a method of classifying the network state through the machine learning using a plurality of decision trees” Bergstrom discloses (¶0178, ¶0179) that the deep learning engine quantifies congestion with respect to each pair of A nodes, employing a scale from 1 to 10, with 1 being the lowest level of predicted near-term congestion and 10 being the highest; Overlay Network Creator utilizes this congestion level "score" to compare different potential routes among A nodes and determine the most efficient route.

Regarding claim 9, “The video transmission control method of claim 1, wherein: the determining of the option comprises determining at least two of a bitrate, frames per second (FPS), and a buffer flush rate as a controllable parameter when transmitting video data based on the estimated network state, and the determining of the option also comprises calculating at least one parameter among the bitrate, the FPS, and the buffer flush rate as the video transmission option according to the estimated network state, using a regression scheme using a machine learning scheme that has a function to learn based on experience” combination of Bergstrom and Krikorian teaches these limitations, where Bergstrom discloses (¶0174, ¶0199) that the system determines the threshold of congestion in network by checking resolution/bitrate and when it detects that the problem/threshold of congestion is getting worse, it adjusts resolution/bit-rate of the next video segment; (¶0177) the deep mapper unit of the system learns over time using client performance metrics maintained in Historical Performance DB, and Krikorian discloses (¶0124) that in a real time streaming environment, network characteristics/states change dynamically and to improve the use of the network resources, a scheme for the video encoder is provided where the parameters are changed dynamically during streaming; (¶0125, ¶0126) the parameters that can be changed dynamically while streaming is in progress are bit rate, frame rate, where the bit rate is adapted to rate that is supported by the rate control buffer delay.

Regarding claim 11, “A non-transitory computer-readable record medium storing a program that, when executed by a computer, causes the computer to execute the video transmission control method according to claim 1” Bergstrom discloses (¶0082, ¶0131) that the functionality of the server/device can be integrated into software module.

Regarding claim 12, see rejection similar to claim 1.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 18, see rejection similar to claim 8.

Regarding claim 19, see rejection similar to claim 9.

Regarding claim 21, “The video transmission control method of claim 9, wherein the determining of the option comprises determining all three of the bitrate, the FPS and the buffer flush rate as controllable parameters when transmitting video data based on the estimated network state” Krikorian discloses (¶0057, ¶0065, ¶0125) that adjusting of encoder settings includes frame rate, bit rate, resolution as well as buffer size/rate control buffer delay.

Regarding claim 22, see rejection similar to claim 21.

Regarding claim 23, “The video transmission control method of claim 1, wherein the selected algorithm utilizes at least two of the bitrate, the FPS and the buffer flush rate as controllable parameters when transmitting video data, and further wherein the selected algorithm is configured and arranged to change at least one of the controllable parameters a plurality of times” Krikorian discloses (¶0126) that encoder dynamically adjust these parameters to adapt to the changing network characteristics and optimize use of system resources.

Regarding claim 24, see rejection similar to claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425